USDC IN/ND case 3:20-cv-00107-RLM-MGG document 7 filed 04/19/21 page 1 of 4


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 MUSTAFA WRIGHT,

               Petitioner,

                     v.                       CAUSE NO. 3:20-CV-107-RLM-MGG

 WARDEN,

               Respondent.

                               OPINION AND ORDER

       Mustafa Wright, a prisoner without a lawyer, filed a habeas corpus petition

challenging the disciplinary decision (MCF-18-11-216) at the Miami Correctional

Facility in which a disciplinary hearing officer found him guilty of possessing a

cellular device in violation of Indiana Department of Correction Offenses 121. He was

sanctioned with a loss of one hundred eighty days earned credit time and a demotion

in credit class.

       Mr. Wright argues that he is entitled to habeas relief because the

administrative record lacked sufficient evidence to find him guilty of possessing a

cellular device because another inmate left a cellphone in his cell.

        [T]he findings of a prison disciplinary board [need only] have the
        support of some evidence in the record. This is a lenient standard,
        requiring no more than a modicum of evidence. Even meager proof will
        suffice, so long as the record is not so devoid of evidence that the
        findings of the disciplinary board were without support or otherwise
        arbitrary. Although some evidence is not much, it still must point to the
        accused’s guilt. It is not our province to assess the comparative weight
        of the evidence underlying the disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000).
USDC IN/ND case 3:20-cv-00107-RLM-MGG document 7 filed 04/19/21 page 2 of 4


      The administrative record includes a conduct report in which a correctional

officer said that he searched Mr. Wright’s cell and found a cellphone and a charger in

a hat on his bunk. ECF 5-1. The administrative record also includes a statement from

another correctional officer confirming the conduct report and photographs of the

confiscated items. ECF 5-2; ECF 5-3. These documents constitute some evidence that

Mr. Wright possessed a cellphone. The claim that the hearing officer lacked sufficient

evidence for a finding of guilt provides no basis for habeas relief.

      Mr. Wright argues that he wasn’t screened and didn’t receive notice of the

disciplinary hearing. He says that no screening report exists with his signature or

the initials of a screening officer indicating that he refused to be screened. He says

that this deprived him of the opportunity to request witnesses and documentary

evidence. To satisfy procedural due process, “written notice of the charges must be

given to the disciplinary-action defendant in order to inform him of the charges and

to enable him to marshal the facts and prepare a defense.” Wolff v. McDonnell, 418

U.S. 539, 564 (1974).

      The administrative record includes a screening report for the disciplinary

charge with the initials of the screening officer indicating that Mr. Wright requested

a lay advocate but refused to be screened. ECF 5-4. It also includes the conduct report

with Mr. Wright’s signature indicating that he received it ten days before the hearing,

and Mr. Wright’s administrative appeal indicating that he received assistance from

the lay advocate requested at the attempted screening. ECF 5-1, ECF 5-10. Further,

Mr. Wright attached to his petition a document notifying him that his disciplinary




                                            2
USDC IN/ND case 3:20-cv-00107-RLM-MGG document 7 filed 04/19/21 page 3 of 4


hearing would be held on or before December 5, 2018. ECF 1-1 at 3. In the petition,

Mr. Wright explains that correctional staff have refused to provide him with any

documents from the administrative record for this case (ECF 1 at 3), so it appears

that he got this notice of postponement via mail on or around November 25, 2018, as

indicated in the notice. In sum, the record shows that Mr. Wright received notice of

the charges and of the disciplinary hearing. Additionally, Mr. Wright doesn’t explain

what evidence he would have requested at screening or presented at the hearing or

how such evidence would have affected the outcome of the case. Consequently, the

court concludes that the allegations of inadequate notice are untrue, and if true,

would constitute harmless error at best. See Jones v. Cross, 637 F.3d 841, 846 (7th

Cir. 2011) (applying harmless error analysis to a prison disciplinary proceeding);

Piggie v. Cotton, 344 F.3d 674, 677 (7th Cir. 2003) (same). This claim is not a basis

for habeas relief.

      Mr. Wright also argues that he is entitled to habeas relief because the hearing

officer wasn’t an impartial decisionmaker. In the prison disciplinary context,

adjudicators are “entitled to a presumption of honesty and integrity,” and “the

constitutional standard for improper bias is high.” Piggie v. Cotton, 342 F.3d 660, 666

(7th Cir. 2003). Due process prohibits a prison official who was personally and

substantially involved in the underlying incident from acting as a decision-maker in

the case. Id. Nothing in this record suggests that the hearing officer had any personal

involvement in the underlying charge, and Mr. Wright offers no other explanation as




                                          3
USDC IN/ND case 3:20-cv-00107-RLM-MGG document 7 filed 04/19/21 page 4 of 4


to why he thinks the hearing officer was not impartial. As a result, the claim of

improper bias is not a basis for habeas relief.

      Because Mr. Wright has not asserted a valid claim for habeas relief, the habeas

petition is denied. Mr. Wright wouldn’t need a certificate of appealability because he

is challenging a prison disciplinary proceeding, see Evans v. Circuit Court, 569 F.3d

665, 666 (7th Cir. 2009), but he can’t proceed in forma pauperis on appeal because

the court finds pursuant to 28 U.S.C. § 1915(a)(3) that an appeal in this case could

not be taken in good faith.

      For these reasons, the court:

      (1) DENIES the habeas corpus petition (ECF 1);

      (2) DIRECTS the clerk to enter judgment and close this case; and

      (3) DENIES Mustafa Wright leave to proceed in forma pauperis on appeal.

      SO ORDERED on April 19, 2021



                                                  s/ Robert L. Miller, Jr.
                                                  JUDGE
                                                  UNITED STATES DISTRICT COURT




                                           4
